Cline, Judge:
This is a petition for remission of additional duties assessed on merchandise which was found to have been undervalued upon entry at the port of New York. The petition was filed under the authority of section 489 of the Tariff Act of 1930.
The record shows an unusual transaction in foreign commerce. In February or March 1937, the importer placed a special order with a manufacturer in Italy for 300 dozen straw hat bodies to be made to specifications at $3.95 per dozen/ *370to be shipped on a certain vessel on a date certain, but, as the manufacturer was not able to manufacture the hat bodies within the required time, he canceled the order. Later the order was reinstated at $3.75 per dozen, the hat bodies to be shipped on a subsequent sailing of the vessel, but again the manufacturer was unable to complete the order in time and the contract was canceled. The manufacturer completed 66% dozen hats and shipped them to the United States but not to the importer who ordered them. The hats arrived and were placed in bonded warehouse under general order where they remained until the next year. On January 25, 1938, the manufacturer offered by letter to the importer the 66% dozen hats then in bonded warehouse in this country at $2.70 per dozen and someone in the importer’s establishment, being of the opinion that the shipment was an odd lot, accepted the offer and sent a check for the merchandise and sent the invoice to the customs broker to make entry, which was made at the purchase price. The appraiser valued the hats at $4.25 per dozen, less 5 percent discount, plus packing. The importer filed an appeal for a reappraisement but did not produce sufficient evidence to overcome the presumption of correctness attaching to the appraiser’s return. The record shows also that one man, Mr. Parks, employed by the importer, had full charge of all import invoices and the making of entries, but the letter from the manufacturer offering the hat bodies at $2.70 per dozen was received by someone in the sales division of the importing firm who accepted the offer and sent a pro forma invoice by messenger to the customs broker to make entry. Before making the entry the broker tried to get in touch with Mr. Parks but he was absent and Mr. Parks did not know anything about the transaction until after the entry was filed. The broker who made the entry informed the customs officials of the details of the transaction.
After a careful consideration of the evidence in this case, we are of opinion that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States, or to deceive the appraiser as to the value of the goods. The petition is granted. Judgment will be entered in favor of the petitioner.